Citation Nr: 0930760	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  07-01 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to VA payment or reimbursement of the cost of 
medical services the Veteran received at Lewis County General 
Hospital in Lowville, New York from June 21, 2005, to June 
22, 2005.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1972.

This matter originally came to the Board of Veterans' Appeals 
(Board) from an April 2006 decision of the Department of 
Veterans Affairs (VA) Medical Center (MC) in Canandaigua, New 
York.

The Board previously remanded the matter in September 2008.

The appeal is REMANDED to the VAMC, in Canandaigua, NY.  VA 
will notify the appellant if further action is required.


REMAND

As noted above, the Board remanded this case in September 
2008 in order to obtain additional information regarding 
whether Medicare paid the medical expenses of the Veteran 
that are the subject of this appeal.  Unfortunately, the VAMC 
did not take the steps requested in the remand order, and the 
case must again be returned for additional development.  A 
remand by the Board confers on the Veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders and that VA has a duty to ensure compliance with the 
terms of the remand.  Stegall v. West, 11 Vet. App. 268 
(1998).

Generally, in order to be entitled to payment or 
reimbursement of private medical expenses not previously 
authorized, a claimant must satisfy the conditions outlined 
by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and their 
implementing regulations.

To establish eligibility for payment or reimbursement for 
emergency services for nonservice-connected conditions in 
non-VA facilities under 38 U.S.C.A. § 1725 and the 
implementing regulations (38 C.F.R. §§ 17.1000-1008), several 
conditions must be satisfied.  In the present case, two such 
conditions are relevant and formed the basis for the initial 
denial of the Veteran's claim.  First, the veteran must have 
no coverage under a health-plan contract for payment or 
reimbursement, in whole or in part, for the emergency 
treatment (this condition cannot be met if the veteran has 
coverage under a health-plan contract but payment is barred 
because of a failure by the veteran or provider to comply 
with the provisions of that health-plan contract, e.g., 
failure to submit a bill or medical records within specified 
time limits, or failure to exhaust appeals of the denial of 
payment).  Second, the claimant must submit the claim for 
payment or reimbursement within 90 days after the latest of 
the following: (1) July 19, 2001; (2) The date that the 
veteran was discharged from the facility that furnished the 
emergency treatment; (3) The date of death, but only if the 
death occurred during transportation to a facility for 
emergency treatment or if the death occurred during the stay 
in the facility that included the provision of the emergency 
treatment; or (4) The date the veteran finally exhausted, 
without success, action to obtain payment or reimbursement 
for the treatment from a third party.  38 C.F.R. §§ 
17.1002(g), 17.1004(d). 

The record shows that on June 21, 2005, the Veteran was 
admitted to the Lewis County General Hospital for treatment 
of angioedema resulting from an apparent allergic reaction to 
blood pressure medication prescribed by VA.  He was treated 
and released the next day.

Of record is a billing statement from Lewis County General 
Hospital dated June 29, 2005, showing that the hospital 
expected Medicare to fully cover the cost of this 
hospitalization.  The Veteran has explained that this claim 
was mistakenly submitted to Medicare and that it should have 
been submitted to VA.  He asserts that this mistake prevented 
him from timely filing his claim for reimbursement.  It is 
not clear if Medicare paid the Veteran's hospital bill in 
full or part or if/when the Veteran ultimately exhausted 
action to obtain payment through Medicare.  There are no 
records pertaining to Medicare of record, other than this 
billing statement.

The claim was initially denied because it was not timely 
filed.  Based on the evidence currently of record, the Board 
cannot determine the date upon which the Veteran finally 
exhausted, without success, action to obtain payment or 
reimbursement for the treatment from Medicare.  On remand, 
efforts should be made to obtain any such records.


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran written notice of 
the information and evidence necessary to 
substantiate his claim for reimbursement 
of unauthorized medical expenses, which 
also asks him to provide additional 
evidence and information regarding the 
submission of his medical expenses to 
Medicare as outlined in 38 C.F.R. 
§ 17.1004(e).  Specifically ask the 
Veteran to clarify whether or not Medicare 
paid the expenses in question, and if it 
did not, to specify when he received final 
confirmation that his attempts to obtain 
such payment or reimbursement from 
Medicare had failed.

2.  Attempt to obtain the Medicare records 
pertaining to the Veteran's treatment at 
Lewis County General Hospital.  If such 
records are unavailable, it should be 
documented in the claims file.

3.  After the development requested above 
has been completed to the extent possible, 
the VAMC should again review the record 
and adjudicate the claim on appeal.  If 
any benefit sought on appeal remains 
denied, the Veteran should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto 
before this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




